Citation Nr: 1208777	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1999 to April 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  In a January 2009 decision, the Board denied the claim for an increased rating.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted a joint motion for remand (JMR), vacating the Board's January 2009 decision and remanding the issue to the Board.  The Board remanded the case March 2010 for further development.  In a March 2011 decision, the Board denied the claim for an increased rating and remanded the claim for TDIU for further development.  The Veteran then appealed to the Court.  In a September 2011 Order, the Court granted a joint motion for partial remand, vacating that portion of the Board's March 2011 decision that denied the claim for increased rating for the back disability and remanding the issue to the Board.      

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the March 2011 decision, the Board considered the results of an April 2010 VA examination in denying the claim for increased rating.  Unfortunately, as noted in most recent Joint Motion, that examination is inadequate.  

The April 2010 examination had been undertaken to identify all manifestations and assess the severity of the Veteran's back disability; specifically, to determine whether there was any neurological involvement, to include nerve impingement in the hips.  While the examiner noted the Veteran's complaints of numbness and parathesias, and indicated that the etiology of these symptoms was unrelated to the claimed disability, in the same examination, the examiner indicated that there was no evidence of neurological loss or dysfunction.  Further, objective examination of the Veteran resulted in straight leg pain at 50 degrees; however, the examiner failed to discuss any of the Veteran's reported neurological symptoms.  As that examination is inadequate, another examination is necessary.    

The March 2011 Board decision also included a remand for consideration of a claim for entitlement to TDIU, on an extraschedular basis.  The RO readjudicated that claim in an April 2011 supplemental statement of the case and determined that extraschedular consideration was not warranted; however, the Board finds further development is required.  

A November 2005 VA examination reported included the Veteran's report that his service-connected back disability affected his work and limited his activities of daily living.  The April 2010 VA examiner opined that the Veteran's back disability was not likely to impact his ability to obtain and maintain substantially gainful sedentary employment.  Both examinations were limited to the back and neither examination included an opinion as to effect of the Veteran's service-connected disabilities (i.e., cardiomegaly, diverticular disease, left hematocelectomy and hydrocelectomy, and right renal cysts) on his ability to work.  Accordingly, another opinion should be obtained as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1994). 

In addition, the claim of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an initial disability rating in excess of 40 percent for service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, a final decision on the claim of entitlement to a TDIU, cannot be adjudicated until completion of the development set forth in paragraph one of the remand section below.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) to determine the current level of severity of his service-connected back disability, to include any neurological manifestations of his back disability; specifically, whether there is any nerve impingement affecting his right and left hips.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate the Veteran's orthopedic manifestations of his service-connected back disability, as well as all neurological manifestations of his disability.  Specifically, the examiner is requested to comment as to whether there is evidence of nerve impingement, and, if so, describe the severity of any such symptoms, specifying which nerves are affected.   

The examiner should consider the Veteran's reporting of subjective complaints of numbness and parathesias, as well as all of the objective medical evidence of record.  In particular, the examiner is requested to comment on the April 2010 VA examination report which notes the Veteran's complaints, as well as the examiner's conclusion that the etiology of these symptoms was unrelated to the claimed disability; and the objective evidence of straight leg pain at 50 degrees, and the examiner's finding, that there was no evidence of neurological loss or dysfunction.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (left hemilaminectomy with degenerative disc disease and bilateral hip pain, evaluated as 40 percent disabling; cardiomegaly, 10 percent; diverticular disease, 10 percent; left hematocelectomy and hydrocelectomy, noncompensable; and right renal cyst, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After completion of the foregoing, readjudicate the Veteran's claim of entitlement to an initial disability rating in excess of 40 percent for service-connected left hemilaminectomy with degenerative disc disease and bilateral hip pain, as well as his claim for entitlement to a TDIU, on schedular and extraschedular bases.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond. 
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


